COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      In the Matter of the Marriage of Allan Ray Comstock and Mindy Lee
                          Comstock

Appellate case number:    01-19-00722-CV

Trial court case number: 15-FD-3019

Trial court:              County Court at Law No. 1 of Galveston County

Date motion filed:        October 29, 2021

Party filing motion:      Appellant

       It is ordered that the motion for en banc reconsideration is   DENIED       GRANTED.


Judge’s signature: /s/ April L. Farris
                       Acting Individually     Acting for the Court

A majority of the justices of the Court voted to deny the motion for en banc reconsideration.

The En Banc Court consists of: Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.

Justice Goodman, voting to grant en banc reconsideration.


Date: December 9, 2021